Citation Nr: 0626164	
Decision Date: 08/23/06    Archive Date: 08/31/06

DOCKET NO.  03-11 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to January 
1977.  The appellant is the veteran's widow. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 decision by the RO in Houston, 
Texas, which denied the appellant's claim of service 
connection for the cause of the veteran's death.  

In May 2006, the appellant testified at a hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
was prepared and associated with the claims folder.  

During the appellant's hearing, her representative requested 
that her case be advanced on the Board's docket.  The motion 
was granted in July 2006.  38 U.S.C.A. § 7107(a)(2)(B) (West 
2002); 38 C.F.R. § 20.900(c) (2005). 

The Board also notes that the appellant perfected an appeal 
to the issue of entitlement to dependency indemnity and 
compensation (DIC) benefits based on service connection for 
the cause of death under the provisions of 38 U.S.C.A. § 1151 
(West 2002).  However, during the appellant's hearing in May 
2006, she stated that she wanted to withdraw her appeal as to 
that issue.  Therefore, this issue is no longer before the 
Board.  See 38 C.F.R. § 20.204.



FINDINGS OF FACT

1.  During his lifetime, the veteran was service-connected 
for post-traumatic stress disorder, rated 70 percent 
disabling; a fracture of the left shoulder, rated 
noncompensable; and high frequency hearing loss, rated 
noncompensable.

2.  The veteran died in August 2002; the immediate cause of 
death was gastric cancer, due to or as a likely consequence 
of sepsis. 

3.  The competent medical evidence shows the veteran's 
military occupational specialty caused or contributed 
substantially in causing his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are met.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.303, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  In view of the 
Board's favorable decision in this appeal, further assistance 
is unnecessary to aid the appellant in substantiating her 
claim.  

Factual Background

The veteran served in Vietnam during the Vietnam War. 

The veteran's DD 214 reflects that one of his military 
occupational specialties (MOS) was that of a refrigeration 
mechanic.  

Service medical records contain no findings referable to 
gastric cancer or sepsis.

A May 1997 VA radiographic report showed that the veteran 
underwent upper gastrointestinal testing to rule out a peptic 
ulcer.  The impression was gastroesophageal reflux disease 
without evidence of hiatal hernia or esophagitis.

In January 2002 the veteran presented at Southwest Texas 
Methodist Hospital, due to gastrointestinal bleeding.  He had 
an esophagogastroduodenoscopy and a mass was noted which was 
later diagnosed as gastric cancer.  He then underwent a 
subtotal gastrectomy.  He tolerated the procedure well and 
post operative chemotherapy and radiation were recommended. 
 
In February 2002 the veteran was treated at the Cancer 
Therapy and Research Center with concurrent chemoradiation.  
His diagnosis was gastric cancer status post subtotal 
gastrectomy.

The veteran continued to receive VA and private treatment for 
gastric cancer.

A discharge summary from Southwest Texas Methodist Hospital, 
dated in August 2002 notes that the veteran was status post 
two surgeries, had been hospitalized on several occasions and 
had failed chemotherapy.  Following his last surgery he had 
developed sepsis and was treated with antibiotics.  He was 
readmitted to the hospital with complaints of severe nausea, 
vomiting, lethargy, and shortness of breath.  He expired on 
August 20, 2002.  

In the appellant's April 2003 substantive appeal, she 
contended that the veteran's death was due to Agent Orange 
exposure while in the service.

In a statement dated in April 2005, R. Drengler, MD, 
indicated that the veteran had been under his care for 
advanced gastric cancer diagnosed in January 2002.  At the 
time of the diagnosis, the veteran was found to have multiple 
gastric ulcerations, which proved to represent stomach 
cancer.

In a May 2006 statement, the veteran's pathologist, C.A. 
Roig, III, MD, wrote that he had reviewed the veteran's 
pathological material and diagnoses in conjunction with his 
MOS of refrigeration mechanic.  The physician related his 
previous medical experience in terms of cancer research and 
noted that he, as a Company Commander in the United States 
Army Reserve, had the opportunity to observe the safety 
practices and procedures that the military had in place from 
1972 to 1978 for toxic substances, including inhalants.  

He explained that vinyl chloride was widely used as a 
refrigerant prior to being banned in 1974 and was highly 
toxic and a known human carcinogen.  He opined that there was 
a high probability that exposure to vinyl chloride in the 
performance of the veteran's military duties was related to 
his adenocarcinoma of the stomach.    

During the appellant's May 2006 hearing, she testified that 
Dr. Roig was the veteran's pathologist whom he dealt with 
frequently after he was diagnosed with cancer.  She also 
explained that Dr. Roig had carefully reviewed the veteran's 
service documents, which noted that he was a refrigeration 
mechanic, before stating his opinion.  

Analysis

In order to establish service connection for the cause of the 
veteran's death, there must be a service-connected disability 
that was the principal or a contributory cause of death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  

A service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  

A service-connected disability will be considered a 
contributory cause of death when such disability contributed 
substantially, or combined to cause death-e.g., when a 
causal (not just a casual) connection is shown.  38 C.F.R. 
§ 3.312(c).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of co-existing conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

Where a veteran served 90 days or more and carcinoma becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, the disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Veterans who served on active military, naval, or air service 
in the Republic of Vietnam during the period beginning 
January 9, 1962, and ending on May 7, 1975 (the Vietnam era), 
shall be presumed to have been exposed to an herbicide agent 
during such service, unless there is affirmative evidence to 
the contrary.  See 38 U.S.C.A. § 1116(a)(3) (West 2002).  

If a veteran had in-service herbicide exposure, the following 
diseases will be service connected if appearing within the 
appropriate time period after service: chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e), including Note 2 (2005).

In this case the veteran's fatal gastric cancer is not among 
the diseases subject to presumptive service connection on the 
basis of exposure to herbicides, and there is no competent 
evidence linking the fatal gastric cancer to such exposure.

The United States Court of Appeals for the Federal Circuit 
held that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude an appellant from establishing service connection 
with proof of actual direct causation. Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

As such, the Board must not only determine whether the 
veteran had a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam (See 38 C.F.R. § 3.309(e)), but 
must also determine whether his disability was the result of 
active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(d).  

The death certificate and private hospital records establish 
that the veteran died of gastric cancer.  The first signs of 
cancer were noted in medical evidence dated in 2002, almost 
25 years after the veteran's discharge from service.

Because there is no evidence of the fatal cancer within one 
year of discharge from service, service connection would not 
be warranted on a presumptive basis.  38 U.S.C.A. §§ 1112; 
38 C.F.R. §§ 3.307, 3.309(a) (2005).  

The remaining question is whether the appellant has 
established entitlement to service connection for the cause 
of death on a direct basis.

Dr. Roig's opinion is to the effect that given the veteran's 
military occupational specialty, it is likely that he 
contacted gastric cancer due to his exposure to vinyl 
chloride as a refrigeration mechanic.  Dr. Roig is competent 
to offer this opinion.  

Given that Dr. Roig's opinion is the only competent opinion 
of record, the Board finds the evidence is in favor of a 
finding that the fatal gastric cancer was the result of 
chemicals to which the veteran was exposed in service.  
Accordingly, the criteria for service connection for the 
cause of the veteran's death are met, and the appeal is 
granted.


ORDER

Service connection for the cause of the veteran's death is 
granted.




____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


